IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


PAUL FRANK KATONKA,                    : No. 118 WAL 2017
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
PENNSYLVANIA DEPARTMENT OF             :
CORRECTIONS AND PENNSYLVANIA           :
BOARD OF PROBATION AND PAROLE,         :
                                       :
                    Respondents        :


                                   ORDER



PER CURIAM

      AND NOW, this 12th day of September, 2017, the Petition for Allowance of

Appeal is DENIED.